Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/07/20022 is in compliance with the provisions of 37 C.F. R 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Oath/Declaration
The Oath/Declaration filed on 05/15/2021 is hereby acknowledged.

Drawings
The drawings were received on 05/15/2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is  rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The specification does not positively limit the claimed “…computer-readable storage medium…" to statutory subject matter (e.g. Application Specification, pg. 22-23 “a storage medium as described above (such as an ROM/RAM, a disk, or an optical disc)” (Emphasis added).   The United States Patent Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005); MPEP § 2111.  The broadest reasonable interpretation of a claim drawn to a computer-readable recording medium typically covers forms of non-transitory tangible media and transitory propagating signals in view of the ordinary and custom meaning of computer-readable recording medium.  See In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989); MPEP § 2111.01.  When the broadest reasonable interpretation of a claim covers a signal, the claims must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See, e.g., In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007); MPEP § 2106 (“A transitory, propagating signal like Nuijten’s is not a ‘process, machine, manufacture, or composition of matter.’ Thus, such a signal cannot be patentable subject matter”).
A claim drawn to a computer-readable storage medium that covers both transitory and non-transitory embodiments may be amended to overcome the rejection by changing "a computer-readable storage medium" to "a non-transitory computer-readable storage medium," thus excluding that portion of the scope covering the transitory signals that are non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9  and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 20110249769 A1) in view of  FAN et al. (CN 104065598 A).

Regarding Claim 1, Kang et al. teaches:
A method for extracting broadband error calibration parameters (Abstract: “a method … improving a deterioration of a gain flatness and a phase characteristic”), comprising:
performing frequency band splitting on link broadband signals of an ultra-wide band system…to generate sub-bands (Fig. 6, Para. [0045]: “sub-band extractor 210 may receive an input signal 210 having a broadband characteristic and may divide the input signal 201 into N sub-band signals”); 
extracting an amplitude error and a phase error of each sub-band (Fig. 2, 4, Para. [0068]: pre-compensator 200/400 extracts “a gain flatness deterioration [an amplitude error] and a phase deterioration [a phase error]” of each sub-band).
Kang et al.  does not teaches:
“according to a received frequency band index table” and
“iteratively weighting and accumulating, according to the frequency band index table and a preset broadband weight table, the amplitude error and the phase error of each sub- band one by one to an initial amplitude error compensation parameter and an initial phase error compensation parameter respectively, to synthesize and extract broadband error calibration parameters.”
On the other hand, FAN et al. teaches:
“according to a received frequency band index table (Fig. 9, Para. [0123]: according to “frequency point [frequency band index] parameter table module 83”) and
“iteratively weighting and accumulating (Para. [0084]-[0085]: “estimation value and phase error of the amplitude error” “time domain convolution calculation, namely the iterative convolution” and “correlation accumulating”), according to the frequency band index table and a preset broadband weight table (Fig. 9, Para. [0123]: “a frequency point parameter table module 83 for storing the amplitude error estimate and phase error estimation value [preset broadband weight] of each frequency point”), the amplitude error and the phase error of each sub- band one by one to an initial amplitude error compensation parameter and an initial phase error compensation parameter respectively (Para. [0123]: “so that the correction filter coefficient calculation module from the frequency point parameter table module obtains the amplitude error estimate [an initial amplitude error compensation parameter] and phase error estimation value [an initial phase error compensation parameter] of each frequency point”), to synthesize and extract broadband error calibration parameters (Para. [0137]: synthesize and extract “correction filter coefficient [broadband error calibration parameters] is calculated according to the selected frequency point of error estimates”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to divide the input signal 201 into N sub-band signals and performing the operations of  Fig. 4 in Kang et al.’s invention based on frequency point parameter table and weighting, accumulating initial amplitude error and phase error to synthesize and extract correction filter coefficients as taught by FAN et al., where doing so would provide for  (FAN et al. Para. [0137]) “correction filter coefficient calculation considers the selecting parameters of all frequency points in wideband can improve the correction effect.”

Regarding Claim 9, Kang et al. teaches:
A device (Fig. 1: an equalizer) for extracting broadband error calibration parameters (Abstract: “a method … improving a deterioration of a gain flatness and a phase characteristic”), comprising a control module (Para. [0084]: a computer), a frequency band splitting module (Fig. 2: 210), a sub-band error extraction module (Fig. 2: 220) and …, wherein the control module comprising a memory, a processor, and a computer program stored on the memory and executable on the processor, and when executed by the processor, the computer program causes the following steps to be implemented (Para. [0084]: “embodiments of the present invention may be recorded  in non-transitory computer readable media including program instructions to implement various operations embodied by a computer…to store and perform program instructions, such as read-only memory (ROM), random access memory …executed by the computer”): 
controlling the frequency band splitting module to perform frequency band splitting on link broadband signals of an ultra-wide band system…to generate sub-bands (Fig. 6, Para. [0045]: “sub-band extractor 210 may receive an input signal 210 having a broadband characteristic and may divide the input signal 201 into N sub-band signals”); 
controlling the sub-band error extraction module to extract an amplitude error and a phase error of each sub-band (Fig. 2, 4, Para. [0068]: pre-compensator 200/400 extracts “a gain flatness deterioration [an amplitude error] and a phase deterioration [a phase error]” of each sub-band); and 
Kang et al.  does not teaches: 
“a broadband parameter synthesis module” 
“according to a received frequency band index table (Fig. 9, Para. [0123]: according to “frequency point [frequency band index] parameter table module 83”) and
controlling the broadband parameter synthesis module to iteratively weight and accumulate, according to the frequency band index table and a preset broadband weight table, the amplitude error and the phase error of each sub-band one by one to an initial amplitude error compensation parameter and an initial phase error compensation parameter respectively, to synthesize broadband error calibration parameters.
On the other hand, FAN et al. teaches:
“a broadband parameter synthesis module (Fig. 8, Para. [0122]: “correcting filter coefficient calculation module 82”).
“according to a received frequency band index table (Fig. 9, Para. [0123]: according to “frequency point [frequency band index] parameter table module 83”) and
controlling the broadband parameter synthesis module (Fig. 8, Para. [0122]: “correcting filter coefficient calculation module 82”) to “iteratively weighting and accumulating (Para. [0084]-[0085]: “estimation value and phase error of the amplitude error” “time domain convolution calculation, namely the iterative convolution” and “correlation accumulating”), according to the frequency band index table and a preset broadband weight table (Fig. 9, Para. [0123]: “a frequency point parameter table module 83 for storing the amplitude error estimate and phase error estimation value [preset broadband weight] of each frequency point”), the amplitude error and the phase error of each sub- band one by one to an initial amplitude error compensation parameter and an initial phase error compensation parameter respectively (Para. [0123]: “so that the correction filter coefficient calculation module from the frequency point parameter table module obtains the amplitude error estimate [an initial amplitude error compensation parameter] and phase error estimation value [an initial phase error compensation parameter] of each frequency point”), to synthesize and extract broadband error calibration parameters (Para. [0137]: synthesize and extract “correction filter coefficient [broadband error calibration parameters] is calculated according to the selected frequency point of error estimates”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to divide the input signal 201 into N sub-band signals and performing the operations of  Fig. 4 in Kang et al.’s invention based on frequency point parameter table and weighting, accumulating initial amplitude error and phase error , by a correcting filter coefficient calculation module, to synthesize and extract correction filter coefficients as taught by FAN et al., where doing so would provide for  (FAN et al. Para. [0137]) “correction filter coefficient calculation considers the selecting parameters of all frequency points in wideband can improve the correction effect.”

Regarding Claim 12, Kang et al. in view of Fan et al. discloses all as applied to claim 1 where Kang et al. further teaches:
A computer-readable storage medium (Para. [0084]: “non-transitory computer readable media”), having a computer program stored thereon  (including program instructions) which, when executed by a processor, causes steps of the method (Para. [0084]: “implement various operations embodied by a computer [inherently includes at least a  processor]”) for extracting broadband error calibration parameters according to claims 1 to be implemented (as taught by Kang et al. in view of FAN et al. above).

Allowable Subject Matter
Claim 2-8, 10-11 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414. The examiner can normally be reached 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMNEET SINGH/Examiner, Art Unit 2633                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633